Title: To George Washington from Major General William Heath, 1 October 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Octr 1st 1776.

Yesterday at Ten oClock A:M. a Sloop or Frigate Came through Hell Gate and Came to Anchor near L[a] Brune where she remained untill about Twelve when She Came to Sail and Stood to the Eastward, and was Soon out of Sight Just at night another Ship Came through Hell Gate, and this morning is at Anchor in Harlem River, not far from Montizure’s Island—These movements seem to indicate an Intention in the Enemy I think to land where I have ever supposed they would if they act like masters of their business viz at Morrissania. I have the honor to be With great respect Your Excellency’s most Humble Servt

W. Heath

